Exhibit 10.87


AMENDMENT NO. 2
TO CREDIT AGREEMENT
THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of August
15, 2016, is entered into by and among Ashland Inc., a Kentucky corporation (the
“Borrower”), and The Bank of Nova Scotia, as Administrative Agent (the
“Administrative Agent”).
PRELIMINARY STATEMENTS
The Borrower, The Bank of Nova Scotia, as Administrative Agent, Swing Line
Lender and an L/C Issuer and the other Lenders from time to time party thereto
entered into that certain Credit Agreement, dated as of June 23, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time prior to the date hereof, the “Credit Agreement;” the terms defined
therein being used herein as therein defined);
The Borrower has requested an amendment to the Credit Agreement to cure a defect
or error in accordance with the last paragraph of Section 10.01 of the Credit
Agreement; and
The Borrower and the Administrative Agent have agreed that the Credit Agreement
shall be amended as provided in Section 1 hereof, upon the terms and subject to
the conditions set forth herein and effective as of the Amendment No. 2
Effective Date.
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
Section 1. Amendments to the Credit Agreement on the Amendment No. 2 Effective
Date. The Credit Agreement shall be, effective as of the Amendment No. 2
Effective Date and subject to the satisfaction of the conditions precedent set
forth in Section 2 hereof, hereby amended as follows:
(a)     Section 7.05 of the Credit Agreement shall be amended by replacing the
text “or (k)” in the proviso at the end of such Section with the text “, (k) or
(l)”.
Section 2.     Conditions to Amendment No. 2 Effective Date. Section 1 of this
Amendment shall become effective on and as of the date (the “Amendment No. 2
Effective Date”) that the Administrative Agent or its counsel shall have
received the following, each of which shall be electronic transmissions
(followed promptly by originals), each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:
(a)     a counterpart of this Amendment, duly executed by the Borrower and the
Administrative Agent;
(b)     all expenses required to be paid hereunder and/or pursuant to the Credit
Agreement and invoiced at least two Business Days before the Amendment No. 2
Effective Date shall have been paid in full in cash or will be paid in full in
cash on the Amendment No. 2 Effective Date; and
(c)     the following representations and warranties of the Borrower shall be
true and correct on and as of the Amendment No. 2 Effective Date:







--------------------------------------------------------------------------------





(i)    no Default has occurred and is continuing on and as of the Amendment No.
2 Effective Date; and
(ii)    the representations and warranties of the Borrower set forth in Article
V of the Credit Agreement or in any other Loan Document are true and correct in
all material respects (or in all respects if the applicable representation or
warranty is qualified by Material Adverse Effect or materiality) on and as of
the Amendment No. 2 Effective Date (except to the extent such representations
and warranties are expressly made as of a specified date in which event such
representations and warranties shall be true and correct in all material
respects (or in all respects, as applicable) as of such earlier date).
Section 3.     Reference to and Effect on Loan Documents.
(a)     On and after the Amendment No. 2 Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement and each reference in each of the other
Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement shall mean and be a reference to
the Credit Agreement as amended by this Amendment.
(b)     This Amendment is an amendment as referred to in the definition of Loan
Documents and shall for all purposes constitute a Loan Document.
(c)     On and after the Amendment No. 2 Effective Date, the Credit Agreement
and each of the other Loan Documents, as specifically amended by this Amendment,
are and shall continue to be in full force and effect and are hereby in all
respects ratified and confirmed. The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents.
Section 4.     Costs and Expenses. The Borrower agrees to pay or reimburse all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery and administration
of this Amendment (including, without limitation, the reasonable and documented
fees and expenses of a single counsel for the Administrative Agent) in
accordance with the terms of Section 10.04(a) of the Credit Agreement.
Section 5.     Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.
Section 6.     Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[The remainder of this page intentionally left blank.]






2





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.
ASHLAND INC.


/s/ Eric N. Boni
By:___________________________________
Name: Eric N. Boni
Title: Vice President & Treasurer


THE BANK OF NOVA SCOTIA,
as Administrative Agent


/s/ Clement Yu
By:___________________________________
Name: Clement Yu
Title: Director


[Ashland – Amendment No. 2 Signature Page]

